UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT, PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (Date of earliest event reported):May 9, 2014 CHYRONHEGO CORPORATION (Exact Name of Registrant as Specified in its Charter) New York 01-09014 11-2117385 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5 Hub Drive Melville, New York (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (631) 845-2000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On May 9, 2014, ChyronHego Corporation issued a press release announcing its results of operations for the first quarter ended March 31, 2014. A copy of the press release, including its Condensed Consolidated Statements of Operations (Unaudited) for the three months ended March 31, 2014 and 2013, and Condensed Consolidated Balance Sheets (Unaudited) at March 31, 2014 and December 31, 2013 is attached hereto as Exhibit 99.1 Item 9.01Financial Statements and Exhibits (c)Exhibits. 99.1Press Release of ChyronHego Corporation dated May 9, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. CHYRONHEGO CORPORATION By: /s/ Dawn Johnston Name: Dawn Johnston Title: Interim Chief Financial Officer Exhibit No. Description Press Release, dated May 9, 2014. Date:May 9, 2014
